USDC SDNY       Case 1:19-cr-00862-VEC Document 302 Filed 01/12/21 Page 1 of 1
DOCUMENT
ELECTRONICALLY FILED               Law Offices of Ezra Spilke
DOC #:
DATE FILED: 1/12/2021
                                                                              1825 Foster Avenue, Suite 1K
                                                                                 Brooklyn, New York 11230


       MEMO ENDORSED
                                                                                          t: (718) 783-3682
                                                                                    e: ezra@spilkelaw.com
                                                                                        www.spilkelaw.com
                                                                     January 12, 2021

        BY ECF
        The Honorable Valerie E. Caproni
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

        Re:    United States v. Velez et al., No. 19 Cr. 862 (VEC)
               Client: Michael Gonzalez

        Dear Judge Caproni:

                I write to request an extension of the deadline set by the Court to propose a briefing
        schedule for motions to sever and for a bill of particulars. At the December 22, 2020, telephonic
        status conference your Honor directed me to file a proposed briefing schedule on or before
        January 15, 2021. On January 5, at the parties' request, the Court scheduled a change of plea
        hearing for Mr. Gonzalez that will take place on January 19 and that, should the Court accept the
        plea of guilty, will render severance or a bill of particulars moot. Accordingly, I respectfully
        request an extension to January 29, 2021, by which time Mr. Gonzalez or his co-defendants may
        propose a briefing schedule for severance and bill-of-particular motions. I have conferred with
        counsel for the government, who has no objection to this application.

                                                            Respectfully submitted,

                                                            /s Ezra Spilke
                                                            Ezra Spilke
                                                            1825 Foster Avenue, Suite 1K
                                                            Brooklyn, New York 11230
                                                            (718) 783-3682
                                                            Counsel for Michael Gonzalez

        cc:    All counsel of record


   Application GRANTED.

   SO ORDERED.


                              Date: January 12, 2021

   HON. VALERIE CAPRONI
   UNITED STATES DISTRICT JUDGE
